Citation Nr: 0530399	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from December 1950 to December 
1954 and from January 1955 to July 1974.  The veteran died in 
August 2001.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 2003 RO rating decision which, in 
pertinent part, denied service connection for the cause of 
the veteran's death.  In the April 2003 RO rating decision, 
the RO also granted an increased, 30 percent, rating for 
residuals of skin cancer of the face, neck, an head, for 
accrued benefits purposes.  The appellant did not file a 
notice of disagreement with that issue, thus it is not before 
the Board on appeal.  


FINDINGS OF FACT

1.  The veteran died in August 2001.  His death certificate 
listed the immediate cause of death as septic shock due to or 
as a consequence of metastatic pancreatic carcinoma.  

2.  At the time of the veteran's death, service connection 
had been established for:  residuals of skin cancer of the 
trunk, arms, hands, and right calf; residuals of skin cancer 
of the face, neck, and head; peptic ulcer with hiatal hernia; 
and low back strain.  

3.  The veteran was exposed to ionizing radiation in service, 
but was not involved in a radiation risk activity, as defined 
by regulation.



4.  The competent evidence of record does not show that the 
veteran's death from septic shock due to or as a consequence 
of metastatic pancreatic carcinoma, was caused by disease, 
injury, or any event in service; his exposure to ionizing 
radiation in service; or to the service-connected residuals 
of skin cancer.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)) was signed into law.  The VCAA imposes additional 
obligations on VA in terms of its duty to notify and assist 
claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; that VA will seek to 
provide; and that the claimant is expected to provide.  In 
the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
appellant's claim as the RO sent her a notice letter in 
November 2001. 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
treatment records for the veteran, as requested by the 
appellant, from Madigan Army Medical Center dated from 1983 
to August 2001.  The last treatment record from the Madigan 
Army Medical Center for the veteran is dated just six days 
prior to his death and shows that he was seen for 
chemotherapy treatment.  His death certificate shows that his 
place of death was at the "emerg. rm/out ptn" at the 
Madigan Army Medical Center.  

Although the appellant has claimed in the past that a 
complete copy of records had not been obtained from Madigan 
Army Medical Center, it appears that she was referring to the 
RO's October 2000 rating decision which only referred to 
medical records from Madigan Army Medical Center from 1983 to 
1992.  Subsequently, the RO has obtained and considered 
treatment records from Madigan Army Medical Center dated 
through August 2001.

With regard to the appellant's claim that the veteran's 
pancreatic cancer was caused by his exposure to ionizing 
radiation in service, the Board notes that VA obtained a 
medical opinion pertaining to that issue in March 2003.  With 
regard to the appellant's claim that the veteran's pancreatic 
cancer metastasized from a skin cancer site or was caused by 
his service-connected skin cancer, the Board finds that it is 
not necessary to obtain a medical opinion on that theory.  


Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).  

As will be discussed below, there is no competent evidence to 
suggest that the veteran's pancreatic cancer metastasized 
from another location or that his pancreatic cancer was 
caused by his service-connected skin cancers.  Although the 
appellant would be competent to report her observations of 
the veteran's symptoms, she is a layperson and cannot given 
an opinion on a medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, with regard to 
her claim that his exposure to radiation in service caused 
his pancreatic cancer, there is no evidence of record, other 
than the appellant's contentions, which shows a positive 
association between radiation exposure in service to the 
veteran's subsequent development of pancreatic cancer.  There 
is, however, a VA medical opinion which refutes such an 
association.  The appellant's contentions alone, that the 
veteran's pancreatic cancer was related to his skin cancers 
or his radiation exposure, are an insufficient basis for any 
additional medical opinions to be obtained, according to the 
pertinent regulation.   Under these circumstances, there is 
no basis for obtaining a VA opinion on the issue of whether 
the veteran's pancreatic cancer was caused by his service-
connected skin cancers.  

In the April 2005 informal hearing presentation, the 
appellant's representative requested that the veteran's 
tissue slides be forwarded to the Armed Forces Institute of 
Pathology (AFIP) to determine the primary site of the 
veteran's pancreatic cancer.  

There is no indication that the primary site of the veteran's 
cancer is anywhere other than the pancreas.  A review of the 
treatment records dated in October and November 1999, at the 
time the diagnosis of pancreatic cancer was made, do not 
suggest that there is a primary site other than the pancreas.  
Moreover, the death certificate indicates the veteran died of 
metastatic pancreatic cancer, which suggests that the 
pancreatic cancer had metastasized to other locations.  This 
is confirmed by the medical treatment records in January 2001 
which show that the veteran had relapsed and cancer was found 
in his liver.  Thus, there is no basis for obtaining an 
opinion from the AFIP.  

The Board concludes that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.

Turning to the merits of the claim, the law provides that 
dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related to death.  For the disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  

A service-connected disorder is one which was incurred in or 
aggravated by active service, or in the case of certain 
diseases like malignant tumors, one which was demonstrated to 
a compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  Cancer of the pancreas is one of the disease 
enumerated in the regulation. 

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years 
or more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service- 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include cancer of the pancreas. 38 
C.F.R. § 3.311(b).  Other claimed 

diseases may be considered radiogenic if the claimant has 
cited or submitted competent scientific or medical evidence 
which supports that finding.  38 C.F.R. 
§ 3.311(b)(4).

At the time of the veteran's death in August 2001, service 
connection was in effect for residuals of skin cancer of the 
trunk, arms, hands, and right calf, rated as 10 percent 
disabling; for residuals of skin cancer of the face, neck, 
and head, rated as 10 percent disabling; for peptic ulcer 
with hiatal hernia, rated as 10 percent disabling; and for 
low back strain, which was assigned a non-compensable (0 
percent) rating.  The cause of the veteran's death was listed 
on the certificate of death as septic shock due to or as a 
consequence of metastatic pancreatic carcinoma.  

The appellant asserts two theories in support of her claim 
that service connection is warranted for the cause of the 
veteran's death.  First, the appellant contends that the 
veteran's military career in the U.S. Air Force as a nuclear 
weapons specialist caused him to be exposed to radiation 
which led to him developing pancreatic cancer which caused 
his death.  Second, the appellant contends that the veteran's 
pancreatic cancer was caused by his service-connected 
residuals of skin cancer, which had an onset in service.  She 
claims that the pancreatic cancer was not the primary cancer, 
rather, she claims, the pancreatic cancer metastasized from 
the skin cancer sites.

The veteran's service personnel records show that he 
performed various nuclear weapons duties.  Service medical 
records do not show any treatment for pancreatic cancer.  
Service medical records do show, starting in 1966, treatment 
for (and removal of) skin cancer on several occasions.  

Post-service treatment records show that through the 1990s 
the veteran underwent numerous excisions of skin cancer 
(basal cell carcinomas) of the head, face, neck and 
extremities.  In November 1999 he was diagnosed with 
pancreatic cancer.  He underwent surgery in November 1999 and 
was found to have cancer of the pancreas tail and body and 
cancer of the common hepatic duct.  He underwent a total 
pancreatectomy with common hepatic duct resection.  
Subsequently he underwent radiation therapy and chemotherapy.  
In December 2000 his cancer relapsed and was found to have 
metastasized to the liver.  He started chemotherapy again in 
January 2001.  

The record reflects that prior to his death, in November 
1999, the veteran had filed a claim for service connection 
for pancreatic cancer due to exposure to radiation in 
service.  The RO was in the process of developing this 
service connection claim when the veteran died in August 
2001.  In a letter dated in July 2000, in support of his 
claim, the veteran detailed his duties and assignments in 
service, and claimed that over the years of being in close 
contact with nuclear weapons and components, he was "exposed 
to enough radiation to be a health factor" and claimed that 
the radiation contributed to his developing pancreatic 
cancer.  He claimed that from 1959 until his retirement in 
1974, his duties consisted of transporting, disassembling, 
inspecting, testing, cleaning, supervising, and reassembling 
nuclear weapons and their components.  

In a May 2002 letter, the Chief of the Radiation Protection 
Division and USAF Radioisotope Committee Secretariat, Air 
Force Medical Operations Agency, Office of the Surgeon 
General, indicated that that there was no radiation 
dose/exposure information for the veteran in the USAF Master 
Radiation Exposure Registry, but that they were still 
awaiting a response from the Air Force Safety Center (AFSC).  

In an August 2002 letter, the Chief of the Weapons, Space and 
Nuclear Safety Division of Headquarters, Air Force Safety 
Center, indicated that an ionizing radiation dose 
reconstruction for the veteran was conducted.  The Chief 
indicated that his staff found that the veteran had a "total 
career whole body deep dose and eyes" of 13 rem, and a skin 
dose of 100 rem to his upper extremities.  An internal dose 
assessment to spalling material revealed a minimal internal 
dose.  It was noted that the time frame included activity 
from February 1959 to July 1974.
In a March 2003 letter, VA's Under Secretary for Health (the 
Chief Public Health and Environmental Hazards Officer), 
opined that it was unlikely that the veteran's pancreatic 
cancer could be attributed to exposure to ionizing radiation 
in service.

In a March 2003 VA's Director of Compensation and Pension 
Service opined that there was no reasonable possibility that 
the veteran's pancreatic cancer resulted from radiation 
exposure in service.  

It is clear from the competent evidence of record that the 
veteran died of pancreatic cancer, and this is a radiogenic 
disease, as listed in 38 C.F.R. § 3.311.  There is, however, 
no evidence to show that the veteran participated in a 
"radiation risk activity" as listed in 38 C.F.R. § 3.309.  
Recognized radiation-risk activities include onsite 
participation in atmospheric nuclear tests; participation in 
the occupation of Hiroshima or Nagasaki between certain 
dates; internment as a prisoner of war in Japan during World 
War II with opportunity for exposure to ionizing radiation; 
and certain service in one of several gaseous diffusion 
plants.  38 C.F.R. § 3.309(d)(3)(ii).  Thus, presumptive 
service connection under 38 C.F.R. § 3.309 is not warranted.  

Since there is evidence showing that the veteran was exposed 
to ionizing radiation in service and that he developed a 
radiogenic disease (pancreatic cancer) more than 5 years 
after his last exposure to radiation in service, the case was 
referred to the Under Secretary of Benefits for review and 
opinion.  38 C.F.R. § 3.311(b)(c).  The Under Secretary of 
Benefits, however, issued an opinion in March 2003 finding 
that there was "no reasonable possibility" that the 
veteran's pancreatic cancer resulted from in-service 
radiation exposure.  Thus, service connection on that basis 
is not warranted.

With regard to the claim for service connection for cause of 
death, the appellant does not contend, and the evidence does 
not show, that pancreatic cancer was incurred in or 
aggravated by service.  As noted above, the appellant asserts 
that service connection for the cause of the veteran's death 
is warranted because the veteran died from pancreatic cancer, 
which she claims was caused by his radiation exposure in 
service.  However, while the veteran's exposure to ionizing 
radiation in service has been confirmed, the only competent 
medical evidence of record addressing whether such radiation 
exposure caused his pancreatic cancer does not support a 
nexus between pancreatic cancer and radiation exposure.  As 
noted above, in a March 2003 VA physician's opinion it was 
noted, after a review of the veteran's dose estimates, that 
it was unlikely that his pancreatic cancer could be 
attributed to exposure to ionizing radiation in service.  

There are no medical opinions to the contrary.  While the 
appellant contends that there is a link between her husband's 
exposure to radiation in service and his developing 
pancreatic cancer many years later, she is a layperson and is 
not competent to provide an opinion on medical causation.  
Espiritu, supra.  Her contentions regarding the medical 
etiology of the disorder (pancreatic cancer) are afforded no 
probative weight in the absence of evidence that she has the 
expertise to render a medical opinion regarding a diagnosis 
or etiology of a disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, supra.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

With regard to the appellant's alternative contention that 
the veteran's pancreatic cancer metastasized from or was 
caused by hiss numerous skin cancers, the Board notes that 
there is no competent medical evidence of record to support 
her contentions.  While the voluminous medical records in the 
claims file detail the veteran's treatment for skin cancers 
since service and his treatment for pancreatic cancer, common 
hepatic duct cancer, and liver cancer, there is no notation 
in any of the medical records of any relationship between his 
skin cancer and the subsequent cancers (including pancreatic 
cancer) which developed.  Also, as more fully explained 
above, the appellant is a layperson and does not have the 
competence to render a medical diagnosis or opinion.  
Espiritu, supra.  

Thus, a thorough review of the record shows that the 
preponderance of the evidence is against the appellant's 
claim that the veteran's cause of death should be service-
connected.  The preponderance of evidence demonstrates no 
relationship between the veteran's death due to pancreatic 
cancer and his exposure to radiation in service or his 
service-connected skin cancer residuals.  When all of the 
evidence is assembled, the Board is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Since the 
most probative competent medical evidence of record, the 
March 2003 VA opinion, reflects that it is unlikely that the 
veteran's pancreatic cancer can be attributed to exposure to 
ionizing radiation in service, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of- the-doubt rule does not apply, and the claim 
for service connection for the cause of the veteran's death 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303, 
Gilbert, supra.

It is very clear that the veteran rendered valuable and 
honored service to the nation.  However, while the Board 
therefore expresses its appreciation for this service, VA is 
bound by the applicable law under statute, regulations, and 
the precedential decisions of the appellate courts, and the 
law is now well-settled that the mere assertion by a claimant 
that a disorder was incurred or aggravated by military 
service is not a sufficient basis to grant a benefit 
requiring medical expertise.  Espiritu, supra; 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).






ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


